DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 08/24/2021. In the current amendments, claims 1-2, 4-10, and 12-19 are amended. Claims 1-20 are pending and have been examined.
In response to amendments to Drawings filed on 08/24/2021, the objection to Drawings has been withdrawn.
In response to remarks filed on 08/24/2021, the 35 U.S.C. 112(f) claim interpretation is withdrawn. 
In response to amendments and remarks filed on 08/24/2021, the 35 U.S.C. 112(a) and 35 U.S.C. 103 rejections are withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
Amended Specification [0029], in its first reference to element 114, recites “The neural network or neural network component 114”, which is inconsistent with “the neural network or deep learning component 114” recited in the same amended paragraph of the Specification. A recommended amendment is to recite “the neural network or deep learning component” when referencing to element 114. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "favorite" in claim each of claim 1, 9, 18 is a relative term which renders the claim indefinite.  The term "favorite" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, any practice actions can be considered “favorite practice actions.”
Claim 1 recites the limitation "the sensibility" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the sensibility" has been interpreted as "a sensibility".
Claim 1 recites the limitation "the feature" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the feature" has been interpreted as "a feature".
The term "features that can be easily understood and harvested" (emphasis added) in claims 2, 10, and 19 is a relative term which renders the claim indefinite.  The term "features that can be easily understood and harvested" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised 
Claim 6 recites “a decomposable relationship experts as groups of input feature and outcome” (emphasis added), which lacks clarity. Specification [0027] provides the following: “One or more embodiments can also generate decomposable relationship experts as groups of input feature and outcome, the decomposable relationship experts are formed as a hierarchical structure.” However, this description merely notes that in some embodiments, “decomposable relationship experts” may be in hierarchical structure, but otherwise does not provide any details as to the relationship between the “decomposable relationship experts”, “input feature”, and “outcome.” Further, the recitation of “a decomposable relationship experts” creates confusion because it is unclear whether the article “a” qualifies the word “relationship” or the phrase “decomposable relationship experts.” For examination purposes, this limitation has been interpreted as experts having any relationship with “input feature” and “outcome.”
Claim 9 recites the limitation "the sensibility" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the sensibility" has been interpreted as "a sensibility".
Claim 9 recites the limitation "the feature" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the feature" has been interpreted as "a feature".
Claim 14 recites “decomposable relationship experts as groups of input feature and outcome” (emphasis added), which lacks clarity. Specification [0027] provides the following: “One or more embodiments can also generate decomposable relationship experts as groups of input feature and outcome, the decomposable relationship experts are formed as a hierarchical structure.” However, this description merely notes that in some embodiments, “decomposable relationship experts” may be in hierarchical structure, but otherwise does not provide any details as to the relationship between the 
Claim 18 recites the limitation "the sensibility" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the sensibility" has been interpreted as "a sensibility".
Claim 18 recites the limitation "the feature" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the feature" has been interpreted as "a feature".
In addition to its own ground(s) of rejection, if any, each dependent claim is rejected based on the rationale as the claim from which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
...generates interpretable features using operating rules, combining statistical dependence analysis to bin selected features to generate favorite practice actions based on various forms of data;
...groups features as expert networks and that combines a subset of the interpretable features to align with a set of operating practices; 
...combines a subset of the interpretable features wherein one or more expert networks represents an input feature or group of interpretable features; 
...quantifies contribution of respective individual expert networks at a consumer level...;
...extracts feature importance at an individual consumer-level as the sensibility of the feature on a final outcome; 
...evaluates alternative, what-if, scenarios through sensitivity analysis associated with changing outcomes by applying different controllable actions...; 
...consolidates a subset of the favorite practice actions at client or stakeholder levels; and 
...routes respective favorite practice actions as a function of responsibility for the set of operating practices based on outcomes...
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...selects a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome by choosing features that can be easily understood and harvested, applying a univariate analysis, and removing duplicated features by a greedy approach.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; “a selection component”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”), the above limitations in the context of this claim encompass the following: selects a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome by choosing features that can be easily understood and harvested, applying a univariate analysis, and removing duplicated features by a greedy approach (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; and “a selection component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated interpretable deep learning model” amounts to mere instructions to apply the exception as the recitation instructs one to use a deep learning model to perform evaluation. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components 
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...models consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on outcome.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; “a selection component”; “a modeling component”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”),  the above limitations in the context of this 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; “a selection component”; and “a modeling component”,  as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated interpretable deep learning model” amounts to mere instructions to apply the exception as the recitation instructs one to use a deep learning model to perform evaluation. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...factors socioeconomic characteristics of a consumer including at least one of: age, orientation, education level, income level, marital status, occupation, birth rate, mortality rate, average size of a family, location of living.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; and “a selection component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated interpretable deep learning model” amounts to mere instructions to apply the exception as the recitation instructs one to use a deep 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...focuses on features that are respectively above a defined threshold of classification or predictability, employs univariate analysis to identify statistically significant features to an outcome, and statistical causality analysis to identify relationship of the features...
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (concepts performed in the human mind (including 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; and “the second post-processing components”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
...generates a decomposable relationship experts as groups of input feature and outcome, wherein the outcome is a summation of contribution from networks as attention modeling, and wherein the interpretable features are respectively a function of capability of additive reasoning with respect to groups of input features
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”), the above limitations in the context of this claim encompass the following: generates a decomposable relationship experts as groups of input feature and outcome, wherein the outcome is a summation of contribution from networks as attention modeling, and wherein the interpretable features are respectively a function of capability of additive reasoning with respect to groups of input features (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...employs attention modeling where an expert network is a multiple layers neural network with separation of experts as inputs features with final contribution as a linear contributions from experts.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; “the second post-processing components”; “applying a deep neural network based system”; “using a 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; and “the second post-processing components”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated interpretable deep learning model” amounts to mere instructions to apply the exception as the recitation instructs one to use a deep learning model to 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a system with certain devices or combination of devices, therefore it is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
...wherein one or more expert networks represent an input feature or group of input features.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components...”; “a feature repurpose component”; “a grouping component”; “an expert component”; “an expert component”; “a neural network or deep learning component”; “a first post-processing component”; “a second post-processing component”; “an execution component”; “a task assignment component”; and “the second post-processing components”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generating interpretable features using operating rules, combining with statistical dependence analysis to bin selected features to generate favorite practice actions based on various forms of data;
grouping features as expert networks that combine a subset of the interpretable features to align with a set of operating practices;
...to quantify contribution of respective individual expert networks at a consumer level;
extracting feature importance at an individual consumer-level decomposed from expert level importance as the sensibility of the feature on final outcome;
evaluating alternative, what-if, scenarios through sensitivity analysis associated with changing outcomes by applying different controllable actions...to identify favorite practice actions; 
consolidating a subset of the favorite practice actions at client or stakeholder levels; and 
routing respective favorite practice actions as a function of responsibility for the set of operating practices to stakeholders or consumers.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”), the above limitations in the context of this claim encompass the following: generating interpretable features using operating rules, combining with statistical dependence analysis to bin selected features to generate favorite practice actions based on various forms of data (corresponds to evaluation with assistance of pen and paper), grouping features as expert networks that combine a subset of the interpretable features to align with a set of operating practices (corresponds to evaluation with assistance of pen and paper), to quantify contribution of respective individual expert networks at a consumer level (corresponds to evaluation with assistance of pen and paper), extracting feature importance at an individual consumer-level decomposed from expert level importance as the sensibility of the feature on final outcome (corresponds to evaluation and judgment with assistance of pen and paper), evaluating alternative, what-if, scenarios through sensitivity analysis 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated interpretable deep learning model” amounts to mere instructions to apply the exception as the recitation instructs one to use a deep learning model to perform evaluation. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
selecting a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome by choosing features that can be easily understood and harvested, applying a univariate analysis, and removing duplicated features by a greedy approach.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”), the above limitations in the context of this claim encompass the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated interpretable deep learning model” amounts to mere instructions to apply the exception as the recitation instructs one to use a deep learning model to perform evaluation. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components 
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
modeling consumer-initiated activities as time-dependent events and analyzing time sequence causality and statistical significance to facilitate understanding consumer behaviors on an outcome.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”), the above limitations in the context of this claim encompass the following: modeling consumer-initiated activities as time-dependent events and analyzing time sequence causality and statistical significance to facilitate understanding consumer behaviors on an outcome (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated interpretable deep learning model” amounts to mere instructions to apply the exception as the recitation instructs one to use a deep learning model to perform evaluation. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere 
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
factors socioeconomic characteristics of a consumer including at least one of: age, orientation, education level, income level, marital status, occupation, birth rate, mortality rate, average size of a family, location of living.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes ((concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”; “a selection component”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”), the above limitations in the context of this claim encompass the following: factors socioeconomic characteristics of a consumer  (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
focusing on features that are respectively above a defined threshold of classification or predictability, employing univariate analysis to identify statistically significant features to an outcome, and performing statistical causality analysis to identify a relationship of the features.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”), the above limitations in the context of this claim encompass the following: focusing on features that are respectively above a defined threshold of classification or predictability, employing univariate analysis to identify statistically significant features to an outcome, and performing statistical causality analysis to identify a relationship of the features (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
generating decomposable relationship experts as groups of input feature and outcome, wherein the outcome is a summation of contribution from expert networks as attention modeling, and wherein the interpretable features are respectively a function of capability of additive reasoning with respect to groups of input features.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”), the above limitations in the context of this claim encompass the following: generating decomposable relationship experts as groups of input feature and outcome, wherein the outcome is a summation of contribution from expert networks as attention modeling, and wherein the interpretable features are respectively a function of capability of additive reasoning with respect to groups of input features (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
employing attention modeling where an expert network is a multiple layers neural network with separation of expert networks as inputs features with final contribution as a linear contribution from expert networks.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”), the above limitations in the context of this claim encompass the following: employing attention modeling where an expert network is a multiple layers neural network with separation of expert networks as inputs features with final contribution as a linear contribution from expert networks (corresponds to evaluation and judgment with assistance of pen and paper because one is able to determine linear contributions from experts and perform calculations (evaluations) associated with a neural network with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein an expert network represents an input feature or group of input features.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated interpretable deep learning model” amounts to mere instructions to apply the exception as the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computer-implemented method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein input variables are fed as an array of arrays, hyper parameters are tuned using at least one of: learning rate, number of hidden nodes per expert network, L1 regularization penalty, sparse attention penalty or dropout keep fraction; and hyper parameter selection is done with a refined grid for learning rate after fitting hidden node size, using a validation set.
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the recitation of mere instructions to apply the exception language (“computer-implemented...comprising employing a 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, limitations that amount to mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate interpretable features using operating rules, combine with statistical dependence analysis to bin selected features to generate favorite practice actions;
group features as expert networks that combine a subset of the interpretable features to align with a set of operating practices;
...quantify contribution of respective individual expert networks at a consumer level applying a deep neural network based system;
extract feature importance at an individual consumer-level decomposed from expert level importance as the sensibility of the feature on a final outcome;
evaluate alternative, what-if, scenarios through sensitivity analysis associated with changing outcomes by applying different controllable actions...to identify favorite practice actions;
consolidate a subset of the favorite practice actions at client or stakeholder levels; and
route respective favorite practice actions as a function of responsibility for the set of operating practices to stakeholders or consumers.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”), the above limitations in the context of this claim encompass the following: generate interpretable features using operating rules, combine with statistical dependence analysis to bin selected features to generate favorite practice actions (corresponds to evaluation with assistance of pen and paper), group features as expert networks that combine a subset of the interpretable features to align with a set of operating practices (corresponds to evaluation with assistance of pen and paper), quantify contribution of respective individual expert networks at a consumer level applying a deep neural network based system (corresponds to evaluation with assistance of pen and paper), extract feature importance at an individual consumer-level decomposed from expert level importance as the sensibility of the feature on a final outcome (corresponds to evaluation and judgment with assistance of pen and paper), evaluate alternative, what-if, scenarios through sensitivity analysis associated with changing outcomes by applying different controllable actions...to identify favorite practice actions 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to” and “use a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated interpretable deep learning model” amounts to mere instructions to apply the exception as the recitation instructs one to use a deep learning model to perform evaluation. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
select a subset of the features based on statistical significance on outcome to identify reasons of targeted outcome by choosing features that can be easily understood and harvested, applying a univariate analysis, and removing duplicated features by a greedy approach; and
model consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on the outcome.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”; “applying a deep neural network based system”; “using a generated interpretable deep 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to” and “use a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated interpretable deep learning model” amounts to mere instructions to apply the exception as the recitation instructs one to use a deep learning model to perform evaluation. Accordingly, the additional elements do not integrate the abstract idea into a practical application 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
process data through various computing models within the system to produce the final outcome.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception. For example, but for the mere instructions to apply the exception language (“computer-implemented...comprising employing a processor and memory to execute computer executable components” and “using a neural network or deep learning component”; “applying a deep neural network based system”; “using a generated interpretable deep learning model”), the above limitations in the context of this claim encompass the following: process 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to” and “use a neural network or deep learning component”, as drafted, are reciting mere instructions to apply the exception. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as discussed above). Similarly, the recitation of “using a generated interpretable deep learning model” amounts to mere instructions to apply the exception as the recitation instructs one to use a deep learning model to perform evaluation. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 

Response to Arguments
Applicant's arguments filed on 08/24/2021 with respect to the objection to Specification have been fully considered but they are not persuasive. Amended Specification [0029] does not overcome the objection to Specification. Please see the objection in the current Office Action for more information.

Applicant's arguments filed on 08/24/2021 with respect to the 35 U.S.C. 112(b) rejection have been fully considered but they are not persuasive. 
Citing Specification paragraphs [0004] & [0028], Applicant asserts “The cited paragraphs provide for a standard for measuring a degree and also provide context so that a person of ordinary skill in the art would understand a favorite practice action. Therefore, the term "favorite" does not render the claims indefinite” (Remarks, pg. 16).
Examiner’s Response:
The Examiner respectfully disagrees. According to MPEP 2173.02 (I), “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).")”. 
to identify favorite practice actions” (emphasis added); however, this description merely identifies a specific type of analysis to identify “favorite” practice actions, but does not inform the metes and bounds of which type of actions would be considered “favorite” (for example, are the top-K actions considered “favorite”)? Applicant further points to Specification [0028], which recites examples of “favorite practice actions, such as marketing or attrition reduction practices”; however, this description does not provide any indication of metes and bounds of the phrase “favorite practice actions” other than noting that “marketing” or “attrition reduction practices” may be considered “favorite practice actions” in one exemplary system. In other words, one of ordinary skill in the art cannot ascertain what is included or excluded in the recitation “favorite practice actions,” thus rendering the claims that recite this phrase indefinite under 35 U.S.C. 112(b).

Applicant asserts “The "decomposable relationship experts" of claims 6 and 14 are explained in paragraph [0019] of the specification:.. Therefore, claims 6 and 14 are not indefinite because of lack of clarity as to the relationship between decomposable relationship experts, input, and output” (Remarks, pg. 17).
Examiner’s Response:
The Examiner respectfully disagrees. Applicant cites paragraph [0019] for support; however, this paragraph does not discuss the claimed element of “generates a decomposable relationship experts as groups of input feature and outcome” (compared with description in [0019]: “use of this model provides outcomes decomposable into individual expert or even 
Specification [0027] provides the following: “One or more embodiments can also generate decomposable relationship experts as groups of input feature and outcome, the decomposable relationship experts are formed as a hierarchical structure.” However, this description merely notes that in some embodiments, “decomposable relationship experts” may be in hierarchical structure, but otherwise does not provide any details as to the relationship between the “decomposable relationship experts”, “input feature”, and “outcome.” Further, the recitation of “a decomposable relationship experts” creates confusion because it is unclear whether the article “a” qualifies the word “relationship” or the phrase “decomposable relationship experts.” 

Applicant's arguments filed on 08/24/2021 with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant asserts that multiple limitations “are not practically performed in the human mind” (Remarks, pg. 23-27).
Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2106.04(a)(2)(III) provides the following, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).” Applicant merely asserts that particular claim limitations of each of the claims cannot be practically performed in the human mind, but does not provide explanation supporting this assertion. The following limitations are some of which asserted by Applicant that cannot be practically performed in the human mind:
Independent claims 1, 9, and 18:
combining statistical dependence analysis to bin selected features to generate favorite practice actions based on various forms of data (this step requires using statistical analysis to evaluate features and judge which practice actions are considered “favorite”)
groups features as expert networks and that combines a subset of the interpretable features to align with a set of operating practices...combines a subset of the interpretable features wherein one or more expert networks represents an input feature or group of interpretable features (this limitation requires the grouping and combining of features represented by expert networks, which amounts to evaluating the features in one’s mind and determining which feature falls into each grouping; Specification [0017] further describes that the expert networks can be “a single layer neural network representing an input attribute,” thus further supporting that a human mind, with assistance of pen and paper, can perform analysis involving such “expert network”)
quantifies contribution of respective individual expert networks at a consumer level (under broadest reasonable interpretation, this step involves evaluating the individual expert networks)
extracts feature importance at an individual consumer-level as the sensibility of the feature on a final outcome (under broadest reasonable interpretation, this step involves evaluating features and judging the importance of each feature)
evaluates alternative, what-if, scenarios through sensitivity analysis associated with changing outcomes by applying different controllable actions (under broadest reasonable interpretation, this step involves evaluation through a specific type of analysis; with assistance of pen and paper, one can perform analysis through changing variables (controllable actions) and judge the outcomes)
consolidates a subset of the favorite practice actions at client or stakeholder levels (this step requires evaluating favorite practice actions to consolidate them)
routes respective favorite practice actions as a function of responsibility for the set of operating practices based on outcomes (with assistance of pen and paper, one can evaluate the favorite practice actions, write them down, and provide them to another party)
Dependent Claims:
Claim 2 & 10: choosing features that can be easily understood and harvested, applying a univariate analysis, and removing duplicated features by a greedy approach (choosing is opinion/judgment; applying univariate analysis is evaluation; removing features is evaluating and judging which features to remove)
Claim 4 & 12: factors socioeconomic characteristics (evaluation of factors)
Claim 19: choosing features that can be easily understood and harvested, applying a univariate analysis, and removing duplicated features by a greedy approach; and model consumer-initiated activities as time-dependent events (choosing is opinion/judgment; applying univariate analysis is evaluation; removing features is evaluating and judging which features to remove; modeling consumer-initiated activities amounts to evaluating consumer activity patterns)
Claim 3 & 11: models consumer-initiated activities as time-dependent events, and analyzes time sequence causality and statistical significance to facilitate understanding consumer behaviors on outcome (modeling consumer-initiated activities amounts to evaluating consumer activity patterns)
Claim 5 & 13: focuses on features that are respectively above a defined threshold of classification or predictability, employs univariate analysis to identify statistically significant features to an outcome, and statistical causality analysis to identify relationship of the features (this step requires evaluating the features to see which features are above a threshold, performing evaluation through univariate analysis, evaluating statistically significant features, and performing evaluation through statistical causality analysis)
Claim 6 & 14: generates a decomposable relationship experts as groups of input feature and outcome (this step requires the evaluation of input feature and output and determining groups of experts)
Claim 7 & 15: employs attention modeling where an expert network is a multiple layers neural network with separation of expert networks as inputs features with final contribution as a linear contributions from expert networks (this step requires modeling (evaluating) wherein expert network is a multi-layer neural network; under broadest reasonable interpretation, multiple layers can mean two layers; a human mind, with assistance of pen and paper, can perform calculations involved in a two-layer neural network)
Claim 8 & 16: one or more expert networks represent an input feature or group of input features (representing features with expert networks correspond to evaluation of features with assistance of pen and paper)
Claim 17: input variables are fed as an array of arrays, hyper parameters are tuned using at least one of: learning rate, number of hidden nodes per expert network, Ll regularization penalty, sparse attention penalty or dropout keep fraction; and hyper parameter selection is done with a refined grid for learning rate after fitting hidden node size, using a validation set (corresponds to evaluation and judgment with assistance of pen and paper because one is able to perform calculation to tune/select the hyperparameters based on various factors)
Claim 20: process data through various computing models within the system to produce the final outcome (evaluation of data)

Applicant asserts that “the components recited in claim 1 and the neural network or deep learning component recited in claims 9 and 18 go beyond merely applying instructions to generic computer components. The recited components are not merely generic placeholders as 
Examiner’s Response:
The Examiner respectfully disagrees. As an example, claim 1 recites that “a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise:...” (emphasis added). Specification [0024] provides further support, “the components can be computer executable components and can include, but are not limited to, a grouping component 108, a feature repurpose component 110, an expert network component 112, a neural network or deep learning component 114, a first post-processing component 116, a second post-processing component 118, an execution component 120, a task assignment component 122, a selection component 124 and a modeling component 126 . The computer executable components can be communicatively and/or operably coupled to one or more of the other computer executable components in various embodiments.” Fig. 1 and Specification [0022] further disclose that the various “components” are computer executable components that perform the various functions in the claim. In other words, these “components” are not specialized components; instead, they are generic computer components implemented as a tool to perform each of the specific claimed functions. As such, the components amount to no more than mere instructions to apply the exception. MPEP See 2106.05(f).
Moreover, the recitation of “applying a deep neural network based system” amounts to mere instructions to apply the exception as the recitation instructs one to “apply a deep neural network based system” to perform the step of “[quantifying] contribution of respective individual expert networks at a consumer level” (which is considered a mental process, as 

Examiner Note
A prior art rejection has not been applied to claims 1-20. Claims 1-20 would be allowable if all grounds of rejections, as stated above, are overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./               Examiner, Art Unit 2125      

/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125